DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/08/2022 have been fully considered but they are not persuasive. 
Applicant argues that Sakai teaches saponification which does not meet the claimed polymer. Examiner notes the instant specification filed 04/16/2019 and amended 02/08/2022 states “Degree of hydrolysis [[hydrolyzation]] indicates percentage of vinyl acetate unit saponified to vinyl alcohol unit”. (emphasis added).
Applicant argues that the monomer in paragraph [0046] can not be combined with the monomer of paragraph [0035] taught by Sakai because the paragraph [0045] requires the following monomers to be saponified. However, Sakai teaches the “vinyl ester structural unit left unsaponified” in [0035]. Therefore, the combination of the vinyl ester in [0035] and monomer in [0046] does not necessarily result in saponification. Furthermore, Sakai explicitly teaches “saponification degree” to be a result effective variable: “if the saponification degree is excessively high, the water solubility tends to be reduced,” see [0041]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2019/0211200 A1).

Regarding claim 1, Sakai meets the claimed  a process of manufacturing a three- dimensional object ([0126]),  the process comprising depositing and solidifying molten polyvinyl alcohol to form a support structure; (a composition of (A) polyvinyl alcohol (PVA) resin and (B) block copolymer, [0020]) and depositing and solidifying a molten thermoplastic polymer on the support structure to form a three-dimensional preform, (Sakai teaches the composition is used as a support material for a layered model made of ABS, see [0028]) wherein characterized in that the composition comprising a polyvinyl alcohol comprises a polyvinyl alcohol having  a degree of hydrolysis of DH of 60 - 99%  (the primary hydroxyl group in its side chain for use in the present disclosure typically has a saponification degree of 70 to 99.9 mol %, see [0060]).
Sakai does not explicitly teach at least one polymer selected from the group consisting of polyvinyl butyral, polylactid acid, ethylene-vinylalcohol-vinylacetate terpolymer, vinyl acetate-vinyl pyrrolidone copolymer,)  acrylonitrile-butadiene-styrene terpolymer, polycaprolactone, vinyl acetate-vinyl caprolactame copolymer, and polyvinyl alcohol different from the polyvinyl alcohol present in at least 50% by weight having a degree of hydrolysis DH of 30-65%.  
Sakai teaches a vinyl acetate is the preferred vinyl ester monomer [0035], where examples of the monomer to be copolymerized with the vinyl ester monomer includes N-vinylpyrrolidone, [0046]. Examiner notes the combination of paragraphs [0035] and [0046] meets the claimed vinyl acetate-vinyl pyrrolidone copolymer.
Sakai explicitly teaches “saponification degree” to be a result effective variable: “if the saponification degree is excessively high, the water solubility tends to be reduced,” see [0041]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to vary the amount of saponification in the polymer of Sakai to meet the claimed vinyl acetate-vinyl pyrrolidone copolymer in order to optimize the water solubility.
Sakai does not explicitly teach at least 50 % by weight of polyvinyl alcohol (PVOH) and at most 50 % by weight of at least one polymer.
Sakai teaches block copolymer (B) is preferably 20 to 70 parts by weight, based on 100 parts by weight of the PVA resin (A), and if the proportion of the block copolymer (B) is excessively small, the flexibility tends to be insufficient.  If the proportion of the block copolymer (B) is excessively great, the water solubility tends to be reduced, see [0101].
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to vary the ratio of PVA resin (A) and polymer (B) in Saki to achieve 50% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to vary the amount of polymer for the purpose improving flexibility and the water solubility, see Sakai [0101].

Regarding claim 2, characterized in that wherein the polyvinyl alcohol having a degree of hydrolysis of DH of 60 - 99%  (the primary hydroxyl group in its side chain for use in the present disclosure typically has a saponification degree of 70 to 99.9 mol %, see [0060]) has a vinyl actetate content of at least 10 mol%.  (Sakai teaches the polyvinyl alcohol to be made from vinyl acetate [0035], that has a saponification degree of 70 to 99.9 mol %, [0041], which means 0.01 to 30% vinyl acetate remains).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to vary to vinyl acetate content to achieve the claimed 10 mol% in order to improve the stability and flexibility of the final product, see [0041]. 

Regarding claim 3, Sakai meets the claimed characterized in that polyvinyl alcohol having  a degree of hydrolysis of DH of 60 - 99%  (the primary hydroxyl group in its side chain for use in the present disclosure typically has a saponification degree of 70 to 99.9 mol %, see [0060]) a degree of polymerization of at least 200 - 3000.  (degree of polymerization of 250-800, see [0037])


Regarding claim 5, Sakai meets the claimed removing the support structure by dissolving the support structure in water and/or alcohol to obtain the three-dimensional structure. (the support material is dissolved in water to be removed, see [0129])

Regarding claim 6, Sakai meets the claimed characterized in that wherein the molten composition comprising polyvinyl alcohol (PVOH) is deposited at a temperature of at least 170 C.  (Sakai teaches the composition resin melting point is 190-220C, see [0108])

Regarding claim 7, Sakai meets the claimed characterized in that wherein the thermoplastic polymer is deposited on the support structure at a temperature of at least 1400C.  (Sakai teaches the materials is melted at 150C- 300C, see [0128].)


Regarding claim 8, Sakai meets the claimed characterized in that wherein the thermoplastic polymer is selected from the group consisting of polylactic acid (PLA), acrylonitrile-butadiene-styrene copolymer (ABS), (ABS is the layered modeling material, see [0113]) a polvamide polyamides (PA), a polycarbonate polycarbonates (PC), polyethylene terephthalate (PET), a polyethylene terephthalate copolymer copolymers (PETG), a polyhydroxyalkanoate polyhydroxyalkanoates (PHA), a wood filled composite composites, a metal filled composite composites, a carbon fiber filled composite composites, polyvinylbutyral (PVB), a thermoplastic elastomer elastomers (TPE), a thermoplastic polyurethane polyurethanes (TPU), a polvolefin polyolefins, a polvproplvene polypropylenes (PP), acrylonitrile styrene 5Docket No. 521797US Preliminary Amendment acrylate (ASA), a polyacrylate polyacrylates, a polymethacrylate polymethacrylates, polystyrene (PS), polyoxymethylene, (POM) and mixtures a mixture thereof.  

Regarding claim 9, Sakai meets the claimed characterized in that polyvinyl alcohol having  a degree of hydrolysis of DH of 60 - 99%  (the primary hydroxyl group in its side chain for use in the present disclosure typically has a saponification degree of 70 to 99.9 mol %, see [0060]) contains as repeating units vinyl alcohol, vinyl acetate and up to 20 mol % of further olefinic monomers. (Sakai teaches the polyvinyl alcohol to be made from vinyl acetate [0035], that has a saponification degree of 70 to 99.9 mol %, [0041], which means 0.01 to 30% vinyl acetate remains).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to vary to vinyl acetate content to achieve the claimed up to 20 mol% in order to improve the stability and flexibility of the final product, see [0041]. 

Regarding claim 12, Sakai meets the claimed wherein the composition comprising a polyvinyl alcohol having a degree of hydrolysis of 60 - 99% further comprises up to 20% by weight based on the total weight of the composition of one or more plasticizers selected from the group consisting of water, glycerine, (Examples of the plasticizer include: aliphatic polyhydric alcohols such as ethylene glycol, hexanediol, glycerin, [0106]) diglycerine, sorbitol, ethylene glycol, diethylene glycol, polyethylene glycol, pentaerythritol, dipentaerythritol, propylene glycol, trimethylolpropane, di-trimethylolpropane and triethanolamine.

Regarding claim 13, Sakai meets the claimed wherein the polyvinyl alcohol composition comprises the polyvinyl alcohol different from the polyvinyl alcohol having a degree of hydrolysis of 60 - 99% and the different polyvinyl alcohol comprises one or more grades of polyvinyl alcohol, differing in vinyl actetate content (The PVA resin (A) to be used in the present disclosure may be a single type of PVA resin (A) or a mixture of two or more types of PVA resins [0064]) and/or degree of polymerization (PVA resins having different saponification degrees, different polymerization degrees and different modification degrees may be used in combination [0064]) and/or degree of hydrolysis and/or viscosity.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744